Citation Nr: 0524053	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  04-13 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
lumbar strain with T11-T12 disc protrusion and an angular 
tear of the L5-S1 vertebrae.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection for 
lumbar strain with T11-T12 disc protrusion and angular tear 
of the L5-S1 vertebrae and assigned a 20 percent evaluation, 
effective September 5, 2001.

In June 2005, the veteran testified at a personal hearing 
before the Board.  A transcript of that hearing has been 
associated with the claims file.

The Board notes that a review of the claim files reflects 
that the veteran has raised an inferred claim of entitlement 
to a total rating for compensation purposes based on 
individual unemployability due to service-connected 
disability.  As this issue has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The law pertaining to the evaluation of disabilities of the 
spine was revised effective September 26, 2003.  VA's 
Schedule for Rating Disabilities, 68 Fed. Reg. 51454 - 51458 
(Aug. 27, 2003) (to be codified as amended at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243).  There is no evidence 
of record that indicates that the RO apprised the veteran of 
this change.

The veteran asserts that an increased rating is warranted for 
his low back disability.  The record reflects that the 
veteran underwent VA orthopedic examination in October 2002.  
Although, the examiner commented on various spinal ranges of 
motion she did not fully provide information as to the 
specific degrees of flexion, extension, or rotation.  As 
these findings are utilized in the revised criteria for 
rating disabilities of the spine effective September 26, 
2003, the Board believes that such information is necessary 
for the proper de novo adjudication of the veteran's claim.  
Further, the examiner did not comment on whether there is 
additional functional impairment due to pain, to include on 
use.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers, VA and non-VA, from 
whom he has received treatment for low 
back strain since May 1968.  After 
securing the necessary authorizations 
for release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, not already of record.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and extent of his low back 
disability.  The examiner should 
specifically indicate the ranges of back 
motion, including in degrees, for forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.

The orthopedic examiner should comment on 
any functional impairment due to pain and 
the pathology associated with pain should 
be described.  With respect to the 
subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

3.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim for an increased rating 
for a low back disability.  In 
readjudicating the claim, the RO should 
consider application of the schedular 
criteria in effect prior to September 23, 
2002, from September 23, 2002 through 
September 25, 2003, and from September 
26, 2003, as well as the decision of the 
United States Court of Appeals for 
Veterans Claims (Court) in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

4.  Thereafter, if the determination 
remains adverse, the RO should furnish 
the veteran and his representative a 
supplemental statement of the case that 
includes all applicable legal precedent 
and pertinent Diagnostic Codes for rating 
the disability at issue, including as 
amended.  The veteran should be afforded 
a reasonable period of time in which to 
respond.  The case should then be 
returned to the Board for appropriate 
action.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




